DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of group I (polypeptides) and the polypeptide of SEQ ID 1 in the reply filed on 18 Feb, 2022 is acknowledged.
Applicants have elected SEQ ID 1.  A search was conducted for this invention, and a reference that anticipated it was found.  As a result, claims 1, 2, 4, 6, 8, 12, 13, 16, 17, 19, and 21 were examined and claims 10, 22, 23, 25, 27, 28, and 30-32 were withdrawn from consideration.
During examination, a reference was discovered that anticipated at least one non-elected species.  This reference is discussed below.

Claims Status
Claims 1, 2, 4, 6, 8, 10, 12, 13, 16, 17, 19, 21, 22, 23, 25, 27, 28, and 30-32 are pending.
Claims 10, 22, 23, 25, 27, 28, and 30-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 Feb, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 6, 8, 12, 13, 16, 17, 19, and 21 are rejected under 35 U.S.C. 101 because they read on a judicial exception (natural phenomenon).
The Supreme Court has given a 3 part test for patent eligibility:
Are the claims drawn to a process, machine, manufacture, or composition of matter?
If the first test is passed, does a judicial exception apply?
If a judicial exception applies, is there something beyond the judicial exception?
Applying the test:

the claims are drawn to a polypeptide with at least 65% sequence identity with SEQ ID 1 and some functional limitations.  This is a composition of matter, passing the first test.
NCBI GenBAnk entry AAM13662.1 (uploaded 2006) is identical to SEQ ID 1, and describes a cowpox virus protein.  This is a naturally occurring compound, so the natural phenomenon judicial exception applies.  Claims 12, 13, and 21 list polypeptides that the claimed sequences must bind to, but that is an inherent function of the sequence, so the judicial exception still applies.  Claim 16, and claims dependent on it, require a pharmaceutically acceptable carrier or excipient.  This can be met with a polypeptide of SEQ ID 1 and naturally occurring compounds such as water or cellulose.
The limitations of most of the claims in this rejection can be met with the pure polypeptide, which will necessarily have nothing additional beyond the pure polypeptide.  The remaining claims can be met with the polypeptide and a naturally occurring carrier or excipient.  There is no evidence of record that dissolving the polypeptide in water or other naturally occurring carriers or excipients will lend additional significant properties.  Thus, the claims are not patent eligible.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6, 12, 13, 16, 17, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include "level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient" (MPEP 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure(MPEP 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of 
	There are two points of issue:  1) what sequences will inhibit at least one inflammatory modulating protein and 2) which sequences will be Ankyrin repeat motifs.

(a and b) actual reduction to practice and disclosure of drawings or structural chemical formulas:  For both points of issue, all examples use a cowpox Ankyrin repeat motif.  Homologs from other poxviruses are given as examples (table 1, p56).
(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:  Applicants are claiming polypeptide inhibitors of inflammatory modulating proteins comprising Ankyrin repeat motifs and some degree of sequence identity with SEQ ID 1.  This requires that polypeptides with the functional ability to inhibit one or more polypeptides that modulate inflammation and to fold into an appropriate structure.  However, applicants have not discussed what is needed to meet these functional limitations.  A person of skill in the art, armed with applicant’s disclosure, would be unaware of what chemical/sequence/physical features are required to meet these limitations.  In essence, applicants have claimed their invention by function.  That is not sufficient to meet the written description requirement.
There are a very large number of polypeptides involved in inflammation.  Hawkins et al (Biochim. Biophys. Acta (2015) 1851 p882-897) discuss the PI3K pathway in the context of inflammation (title).  A rather abbreviated pathway of downstream signaling is given (fig 3, p886, top of page); note that this is clearly a large number of polypeptides involved in this pathway.  All of them reasonably are involved in inflammation (i.e. read on inflammatory modulating protein) because they modulate each other.  Liu et al (Signal Transduction and Targeted Therapy (2017) 2 e17023) discusses the NF-kB signaling pathway in inflammation (title).  Much of the paper discusses the large number of polypeptides that influence this pathway.  It is not hard to find other pathways involved in inflammation; it is a multifaceted phenomenon with lots of inputs – note that the polypeptides that applicants are discussing are not mentioned in these two references.  It is very clear from the prior art that polypeptides that modulate inflammation is a very large genus of compounds.  
th page, 1st column).  Note that there are multiple sequences that bind to Annexin A2 and Vimentin, with no clear identity between all the peptides (although pairs can be found with some level of identity).  This strongly suggests that there need be no significant levels of identity between different polypeptides inhibit a given inflammatory modulating polypeptide, much less between two different ones.
Even if a given polypeptide is found that meets the claim limitations, it is not clear how it can be modified to describe other polypeptides that meet the claim limitations, absent a full structure/activity workup (which has not been done).  Bhattacharya et al (PLoS ONE (2017) 12(3) e0171355) looks at how small mutations will affect structure and activity (abstract).  While the data was not complete, it is clear that a single amino acid mutation can have great effects on a number of parameters, such as activity, stability, and shape (table 2, 8th page, top of page).  Using a different methodology, Yampolsky et al (Genetics (2005) 170 p1459-1472) shows that almost all mutations, even conservative ones, have a high probability of abrogating activity (table 3, p1465, top of page).  In other words, any random mutation of a polypeptide will have a high probability of losing the claimed functional requirement.
Ankyrin repeats are defined (medical-dictionary.thefreedictionary.com/ankyrin+repeat, downloaded 16 March, 2022) as a short repetitive sequence of amino acids consisting of a beta strand followed by two alpha helices and a beta strand.  The beta strands on adjacent ankyrin repeats compbine to form a short antiparallel beta sheet.  In other words, ankyrin repeats are defined by the shape they form, not their sequence (or identity with a given sequence).  
However, as of the priority date of applicant’s invention, it was not possible to determine the structure of a polypeptide given its sequence without actually synthesizing the polypeptide and performing a structural determination.  Howes (C&EN (2020)) discusses DeepMind AI for predicting protein structures (title).  The best structure determination program in 2018 simply could not match the actual structures determined experimentally (1st page, 3d paragraph).  It was not until 2020 that a program could accomplish this feat with any degree of reliability (1st page, 4th paragraph).  This is after the priority date of applicant’s invention, which shows that, at that time, it was impossible to compute the structure of a polypeptide from the sequence.  
865 sequences that meet the percent identity limitations of claim 1 (assuming only the canonical 20 amino acids are used, which is not a claim limitation).  Without some idea of how the polypeptides can be modified, the sequences disclosed by applicants are not sufficient to determine which of these sequences will meet the claim limitations.  Thus, the claims lack written description.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6, 12, 13, 16, 17, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The rejected claims all require a defined level of sequence identity.  Sequence identity is defined (paragraph 53) as the degree two polymer sequences have the same sequential composition of monomer subunits over a given window.  The problem is that the window (the length the sequence is compared to) is not defined.  A sequence with the adjacent amino acids MS (the first two amino acids of SEQ ID 1) will have 100% sequence identity if the window is 2 AA wide, 67% identity if the window is 3 AA wide (both of which read on the claims), and less than 65% identity for a wider window.  This means that such an embodiment will meet the sequence identity 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


first rejection
Claim(s) 1, 2, 4, 6, 8, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the NCBI protein entry CPXV225 (2006) for a cowpox protein.

The NCBI protein entry lists a polypeptide identical with SEQ ID 1:

    PNG
    media_image1.png
    715
    714
    media_image1.png
    Greyscale
.  As this is the same polypeptide, it will necessarily have the same structure and bind to the same polypeptides as the instant claims, anticipating claims 1, 2, 4, 6, 8, 12, and 13.

second rejection
Claim(s) 1, 2, 4, 6, 8, 12, 13, 16, 17, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohamed et al (PNAS (2009) 106(22) p9045-9050) with evidentiary support from the Genbank entry AAA60932 (1995).  Please note that this rejection does not read on applicant’s elected species.

Mohamed et al discuss an ankyrin repeat containing polypeptide from variola (abstract).  The polypeptide sequence, as evidenced by the Genbank entry AAA60932 (note table S1, last page of Mohamed et al cites this as the polypeptide sequence), this is a sequence with 86% identity with SEQ ID 1, as determined by NCBI BLAST:  

    PNG
    media_image2.png
    746
    695
    media_image2.png
    Greyscale
.  Query is the peptide of Mohamed, Sbjct is SEQ ID 1.  Among the polypeptides that this compound bound to was st column, 3d paragraph), an inflammatory modulating protein (as evidenced by instant claim 12).  Thus, the reference anticipates claims 1, 2, 6, 12, and 13.  The sequence has 6 ankyrin repeat segments (fig 1, p9046, 2nd column, top of page), anticipating claim 4.  This is clearly the variola homolog of SEQ ID 1 from cowpox, which applicants have stated is SEQ ID 7 (table 1, p56 of the specification as filed), anticipating claim 8.  The proteins were expressed and bound to GST beads (p9049, 2nd column, 5th and 6th paragraphs), a pharmaceutically acceptable carrier, anticipating claims 16, 19, and 21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 8, 12, 13, 16, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the NCBI protein entry CPXV225 (2006) for a cowpox protein in view of Mohamed et al (PNAS (2009) 106(22) p9045-9050).

The NCBI protein entry lists a polypeptide identical with SEQ ID 1:

    PNG
    media_image1.png
    715
    714
    media_image1.png
    Greyscale
.  As noted above, this reference anticipates claims 1, 2, 4, 6, 8, 12, and 13.
The difference between this reference and the remaining claims is that this reference does not discuss a pharmaceutically acceptable carrier or excipient.
Mohamed et al discuss an ankyrin repeat containing polypeptide from variola (abstract).  To examine viral pathogenesis, a yeast 2 hybrid screen was run with a number of proteins from variola (abstract).  Note that this st column, 3d paragraph), an inflammatory modulating protein (as evidenced by instant claim 12).  The sequence has 6 ankyrin repeat segments (fig 1, p9046, 2nd column, top of page), anticipating claim 4.  This is clearly the variola homolog of SEQ ID 1 from cowpox, which applicants have stated is SEQ ID 7 (table 1, p56 of the specification as filed), anticipating claim 8.  The proteins were expressed and bound to GST beads (p9049, 2nd column, 5th and 6th paragraphs), a pharmaceutically acceptable carrier. 
Therefore, it would be obvious to repeat the experiment of Mohamed et al for the cowpox protein of the primary reference, to examine cowpox pathogenesis.  As this polypeptide appears to be a homolog of the polypeptide of Mohamed et al, an artisan in this field would attempt this method with a reasonable expectation of success.
Mohamed et al place their proteins on beads, a pharmaceutically acceptable carrier, anticipating claims 16, 17, 19, and 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658